DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending.
Drawings
The drawings are objected to because Fig. 1C is missing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 6 recites “computer usable medium”. However, the specification does not limit which forms the above term would take. Therefore, the broadest reasonable interpretation to the above medium would cover forms of non-transitory tangible media and transitory propagating signals per se. the signal per se represent non-statutory subject matter. Applicant is encouraged to replace it as “non-transitory computer usable medium”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ENDO et al. (hereinafter “ENDO”) (US 20160201932 A1).
As to claims 1, 6-7, ENDO teaches a method and system of controlling a plurality of sensing devices comprising:
forming a queue of a plurality of sensing devices [master device communicates and controls a plurality of sensing devices 104 to send and receive data] [Figs. 1-2] [0038, 0060, 0104]; 
selecting one of the plurality of sensing devices [master device selects one sensor device for operation] [Fig. 9] [0038, 0063-0069, 0095-0104]; 
storing the settings of the selected sensing device [storing setting request from master device to sensor devices] [0077-00821]; 
determining at least one active mode of the selected sensing device [determining operating state and sleep time for the selected sensor device] [0076-0082, 0098-0102]; 
calculating a sleep time for the selected sensing device [0076-0082, 00982-0102];  
operating the selected device with its stored settings in accordance with the calculated sleep time [operating the selected sensor device based on the setting request based on the calculated sleep time for the sensor device] [0076-0082, 0098-01023].
As to claim 2, ENDO teaches the steps of storing, determining, calculating and operating are performed for each of the sensing devices of the queue [Fig. 9] [0096-0116].
As to claim 4, ENDO teaches determining at least one active mode of the selected sensing device includes determining whether the selected device is in one or a combination of the following modes: ON; OFF; COOLING with a corresponding cooling setpoint allocated to the device; HEATING with a corresponding heating setpoint allocated to the device [0076-0082, 0096-0116].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ENDO in view of Matsuoka et al. (hereinafter “Matsuoka”) (US 20140052300 A1).
As to claim 5, ENDO teaches determining at least one active mode of the selected sensing device includes determining whether the selected device is in one or a combination of the following modes: ON; OFF; COOLING with a corresponding cooling setpoint allocated to the device; HEATING with a corresponding heating setpoint allocated to the device [0076-0082, 0096-0116].  ENDO does not explicitly teach if the selected device is in either COOLING or HEATING mode, an adjusted cooling setpoint or an adjusted heating setpoint is calculated, respectively. 
However, Matsuoka teaches an intelligent-thermostat-controlled HVAC system that detects and ameliorates control coupling between intelligent thermostats. Especially, Matsuoka teaches teach determining at least one active mode of the selected sensing device and if the selected device is in either COOLING or HEATING mode, an adjusted cooling setpoint or an adjusted heating setpoint is calculated, respectively [0068,0080, 0129].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was filed to incorporate the teachings of Matsuoka with the teachings of ENDO for the purpose of using a group of versatile sensing and control units to detect and control a plurality of HVAC units to improve intelligent building control.
As to claim 3, ENDO teaches a method for calculating sleep time for sensor devices [0076-0082, 0098-0102]. Matsuoka teaches the sleep time is calculated according to: tseep = (tcycle/Nthermostat)/Ncph where tsleep = Sleep time in seconds (s) tcycle = Cycle duration in seconds (s) Nthermostat = Number of thermostats Neph = Cycles per hour [Figs. 10A-10D, 26A-26C] [0112-0116, 0196, 0318].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raghunathan et al. US 20150370271 A1, discloses a system and method operates a set of heating, ventilation and air-conditioning (HVAC) units by optimizing jointly operations of the set of HVAC units subject to constraints to determine times of switching each HVAC unit ON and OFF and by controlling each HVAC unit according to the corresponding times of switching. The operation of each HVAC unit is represented by a continuous function. The constraints include a complementarity constraint for each HVAC unit, such that the complementarity constraint for the HVAC unit defines a discontinuity of the operation of the HVAC unit at corresponding times of switching.
Mucignat et al. US 20120256009 A1, discloses a system and method for facilitating network communications between a wireless network-connected thermostat and a cloud-based management server in a manner that promotes reduced power usage and extended service life of a rechargeable battery of the thermostat.
FADELL et al. US 20120232969 A1, discloses a system and method having multiple thermostats governing multiple HVAC systems and/or multiple zones of a single HVAC system, with algorithms specially designed to coordinate their operation in an optimized manner. For example, where a customer has multiple thermostats for their home of business, an additional algorithm may be implemented to make sure the HVAC systems are operated out of phase with each other in regard to their cycling intervals, so as to increase thermodynamic performance by reducing undesirable cycling of the systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115                                                                                                                                                                                             


    
        
            
    

    
        1 [0082] As shown in the same figure, the sensor devices 104 further comprise a measurer 139 measuring the temperature and transmitting measurement data including the measured temperature, a reception controller 140 controlling permission and inhibition of reception of data via the communication line L3 and receiving a setting request from the wireless master device 103 while the reception is permitted, a sleep controller 141 effecting the sleep mode according to the sleep time decided by the wireless master device 103, and an awakener 142 waking up the sensor device 104. 
        
        2 [0098] Receiving the measurement data from the sensor device 104_1, the wireless master device 103_1 starts a data collection control procedure (Step S2a) with the sensor device 104_1. If the remaining charge amount of the battery 119 of the sensor device 104_1 is 30 (%) as mentioned above, the estimated remaining battery charge amount is estimated to be 30 (%). Since the estimated remaining battery charge amount is equal to or lower than the threshold (30%), the wireless master device 103_1 determines that the set sleep time of the sensor device 104_1 needs to be changed. The sleep time of the sensor device 104_1 is decided to be a sleep time ST2 that is longer than the initial sleep time ST1. A sleep time setting request including the sleep time ST2 is sent from the wireless master device 103_1 to the sensor device 104_1. Then, the wireless master device 103_1 ends the data collection control procedure (Step S2a) with the sensor device 104_1. 
        
        3 [0099] Receiving the sleep time setting request while the reception is permitted, the sensor device 104_1 ends the normal mode procedure (Step S4) of the sensor device 104_1 and starts a sleep mode procedure (Step S5). From then on, the sensor device 104_1 continues to execute the sleep mode procedure (Step S5) and as a result, maintains the sleep mode until the sleep time ST2 elapses. The sensor device 104_1 does not execute the normal mode procedure (Step S4) in the time period shown in the same figure.